Name: Commission Regulation (EC) No 1271/97 of 1 July 1997 amending Regulation (EEC) No 2219/92 laying down detailed rules for the application of the specific supply arrangements for Madeira relating to milk products and establishing the forecast supply balance
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade;  regions of EU Member States
 Date Published: nan

 2. 7 . 97 EN Official Journal of the European Communities No L 174/39 COMMISSION REGULATION (EC) No 1271/97 of 1 July 1997 amending Regulation (EEC) No 2219/92 laying down detailed rules for the application of the specific supply arrangements for Madeira relating to milk products and establishing the forecast supply balance and so as not to interrupt the application of the specific supply arrangements, the balance for the period 1 July to 31 December 1997 should be adopted on the basis of the quantities fixed for the period 1996/ 1997; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products ('), as last amended by Regulation (EC) No 2348/96 (2), and in particular Article 10 thereof, Whereas Commission Regulation (EEC) No 1 696/92 0, as last amended by Regulation (EEC) No 2596/93 (4), lays down in particular the detailed rules for implementation of the specific arrangements for the supply of certain agri ­ cultural products to the Azores and Madeira; Whereas Commission Regulation (EEC) No 2219/92 of 30 July 1992 laying down detailed rules for the applica ­ tion of the specific supply arrangements for Madeira relat ­ ing to milk products and establishing the forecast supply balance (5), as last amended by Regulation (EC) No 868/97 (6), establishes the forecast supply balance for milk products for Madeira for the period 1 July 1996 to 30 June 1997; Whereas, pending a communication from the competent authorities updating the needs of the regions in question HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EEC) No 2219/92 is replaced by the Annex hereto . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 July 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 173, 27. 6. 1992, p. 1 . 2) OJ No L 320, 11 . 12 . 1996, p. 1 . ( 3) OJ No L 179, 1 . 7. 1992, p . 6 . (4) OJ No L 238 , 23 . 9 . 1993, p. 24. (5) OJ No L 218 , 1 . 8 . 1992, p. 75 . M OJ No L 124, 16 . 5. 1997, p . 10 . No L 174/40 PEN Official Journal of the European Communities 2 . 7 . 97 ANNEX 'ANNEX I Forecast supply balance for Madeira relating to milk products for the period 1 July to 31 December 1997 (tonnes) CN code Description Quantity 0401 Milk and cream, not concentrated nor containing added sugar or other sweetening matter 6 000 ex 0402 Skimmed-milk powder 400 ex 0402 Whole-milk powder 350 0405 Butter 600 0406 Cheese 600 '